EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of August 21, 2019 are hereby accepted as FORMAL.

Ho et al (‘204) is of general interest for showing a roadside detection system that has both radar and a camera.

Dalal (‘690) is of general interest for showing a roadside system to detect vehicles in traffic that uses both radar and a camera, as showing in drawing Figure 1.

Each of Hassett et al (‘183) and DeKock et al (‘862) is of general interest for showing a system for monitoring traffic that uses a plurality of roadside units.

Candy (‘140) is of general interest for showing a system of smart pavement markers, each of which can include a sensor.

Matsui et al (‘541) is of general interest for showing a system of roadside devices to monitor traffic.

Whiting et al (‘546) is of general interest for showing a roadside sensor unit that has both radar and a camera, as showing in Figure 6.

Anders et al (‘920) is of general interest for showing a roadside system for monitoring traffic.

Nagy (‘064) is of general interest for showing a roadside system for tracking vehicles.

Cho (‘167) is of general interest for showing roadside system of obstacle detection that uses radar and a camera, noting paragraphs [0052] and [0057], and Figure 1, in which the camera is item 10, and the radar is item 100.

Paetzoldt et al (‘749) is of general interest for showing a roadside system for monitoring traffic.

Kurata et al (‘898) is of general interest for the disclosed object-recognition system that uses radar and a camera, but the system is mounted onboard a vehicle (column 3, lines 1-7), rather than being at roadside.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
intelligent roadside unit, comprising: a radar, configured to detect an obstacle within a first preset range of the intelligent roadside 5unit; at least one camera, configured to capture an image within a second preset range of the intelligent roadside unit; a radar-signal processor, coupled to the radar and configured to generate an obstacle detection signal according to obstacle information detected by the radar;  10an image-signal processor, coupled to the camera and configured to generate an image detection signal according to the image captured by the camera; and a general control processor, coupled to the radar-signal processor and the image-signal processor and generating a point cloud image according to the obstacle detection signal and the image detection signal.”  (Bold added).
With respect to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-11 depends ultimately from allowable, independent claim 1, each of dependent claims 2-11 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648